UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7693


DAVID LEE GARNER,

                  Plaintiff - Appellant,

             v.

CHARLESTON COUNTY DETENTION CENTER; FEDERAL GOVERNMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:07-cv-03654-TLW-JRM)


Submitted:    February 26, 2009             Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lee Garner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Lee Garner seeks to appeal the district court’s

order    dismissing        his    42    U.S.C.     § 1983    (2000)     complaint     for

failure to comply with the court’s order.                    We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

              The time limits for noting an appeal in a civil case

are set forth in Rule 4(a) of the Federal Rules of Appellate

Procedure,      which     effectuates        28    U.S.C.    §   2107   (2006).       See

Bowles v. Russell, 551 U.S. 205,                       , 127 S. Ct. 2360, 2363

(2007).       Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      A failure to file

a    notice    of    appeal      in    accordance     with   §   2107    deprives     the

appellate court of jurisdiction.                  Bowles, 127 S. Ct. at 2366.

              The district court’s order was entered on the docket

on    January       24,   2008.        The   notice    of    appeal     was   filed    on

August 22, 2008.          Because Garner failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                    We dispense with oral argument

because the facts and legal contentions are adequately presented



                                             2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3